

117 HR 5186 IH: CISA Leadership Act
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5186IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Mr. Garbarino (for himself, Mr. Langevin, Mr. Katko, Ms. Clarke of New York, Mr. Thompson of Mississippi, Mr. Gallagher, and Mr. Norman) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Energy and Commerce, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to provide for a five-year term of appointment of the Director of the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the CISA Leadership Act.2.CISA Director appointment and termSubsection (b) of section 2202 of the Homeland Security Act of 2002 (6 U.S.C. 652) is amended—(1)in paragraph (1), by adding at the end the following new sentence: The Director shall be appointed by the President, by and with the advice and consent of the Senate.;(2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(3)by inserting after paragraph (1) the following new paragraph:(2)TermEffective with respect to an individual appointed pursuant to paragraph (1) after the date of enactment of this paragraph, the term of office of such an individual so appointed shall be five years. The term of office of the individual serving as the Director on the day before the date of enactment of this paragraph shall be five years beginning from the date on which such Director began serving..